 WCUERADIO, INC.WCUERadio, Inc.andAmerican Federation ofTelevision and Radio Artists,AFL-CIOClevelandLocal.Case 8-CA-7444February 21, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn October 30, 1973, Administrative Law JudgeFannie M. Boyls issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions to the aforementioned Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopther recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.DECISIONSTATEMEN r 01 THE CASEFANNIE M. BOYLS, Administrative Law Judge- This case,initiated by a charge and amended charge filed respectivelyon January 22 and January 30, 1973, and a complaintissued on March 14, 1973, was tried before me at Akron,Ohio. on May 15, 29, and 30, 1973.1 The complaint allegedthat Respondent had violated Section 8(a)(1), (3), and (5)of the National Labor Relations Act. Respondent filed ananswer denying that it had engaged in any of the unfairlabor practices alleged. Subsequent to the hearing, counselfor the General Counsel and for Respondent filed briefs.Upon the entire record in this case, upon my observationof the witnesses, and after a careful consideration of thebriefs, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent is an Ohio corporation, having its principaloffice and place of business in Akron, Ohio, where it isengaged in the operation of a radio station with the callIDue to an amendment to the complaint on May 15 and a hill ofparticulars furnished in support of expanded allegations of Sec 8(a)(5) of181lettersWCUE-AM and FM.In the course and conduct ofits business it annually receives gross revenues in excess of$100,000 from the sale of time for commercial advertising.Respondent is a member of the Associated Press andutilizes itswire services.Respondent concedes and I findthat it is an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.11.1HE LABOR ORGANIZATION INVOLVEDAmerican Federation of Television and Radio Artists,AFL-CIO,Cleveland Local,herein called AFTRA or theUnion,isa labor organization within the meaning ofSection 2(5) of the Act.Ill.THE UNFAIR LABOR PRACTICES ALLEGEDA.Background and IssuesFollowing an election under the auspices of the Board'sRegional Director,the Union won the election on August2, 1972,and was certified on August 9 as the collective-bargaining representative of Respondent's employees inthe following appropriate bargaining unit:All employeeswho regularly or frequently appearbefore the microphone at the Employer'sRadio StationWCUE (AM and FM),including,but not limited tonewsmen and announcers,but excluding all otheremployees, salesmen,engineers,custodial employees,and professional employees,guards and supervisors asdefined inthe Act.There were approximately I I employees in the unit.BetweenSeptember 28, 1972, the first bargainingconference, and January 27, 1973, when the Union wentout on strike, the parties met upon eight occasions tonegotiate contract terms but had made no substantialprogress in coming to an agreement. The General Counselcontends that Respondent refused to bargain in good faithduring this period and that the strike was an unfair laborpractice strike. Several nonunit employees refused to crossthepicket line and work during the strike and weredischarged on January 28, 1973. for that reason. Respon-dent, however, rescinded its discharge action and offeredthem reinstatement on January 31. The General Counselcontends that the discharges were in violation of Section8(a)(3) and (1) of the Act and Respondent apparentlyconcedes that they were a "tactical error" but points outthat, on the advice of its counsel, it quickly remedied thatunfair labor practice. Following the strike, which was stillin progress when the hearing commenced, the parties heldfiveadditionalbargaining conferences and substantialprogresswasmade in narrowing the issues, but noagreement had been reached by the conclusion of thehearing.The General Counsel contends that Respondent refusedto bargain in good faith, in violation of Section 8(a)(5) and(1) of the Act, by engaging in dilatory and obstructionisttactics, by introducing into contract negotiations for thetheAct, the hearing was adjourned from May 15 to May 29 to permitRespondent adequate time to investigate and prepare its defense209 NLRB No. 41 182DECISIONS OF NATIONALLABOR RELATIONS BOARDfirst time on or about January 13, 1973, "an unusuallyonerous and demanding `Announcers' Duties' provision,"and by introducing for the first time on or about January26 a wage proposal providing for wage rates substantiallybelow those currently and previously paid and rigidly andinflexibly adhering to such wage proposals. Respondentdenies that it engaged in dilatory or obstructive tactics;contends that its wage proposals were not onerous ordemanding and states that they would not have resulted ina reduction in pay for any employee presently employedand would have resulted in an increase for two of the unitemployees; it further contends that its wage proposals aswell as its "Announcers' Duties" proposals amountedmerely to hard bargaining.B.Bargaining Chronology1.Prestrike bargainingIn the prestrike bargaining negotiations, the Union wasrepresented by Kenneth A. Bichl, executive secretary of theCleveland Local, as its chief negotiator. The approximatelyI 1 employees in the bargaining unit were also a part of theUnion's bargaining committee and those whose workschedules permitted them to attend the meetings usuallydid so. Respondent was represented principally by itsstationmanager, John J. Demeter, assisted by ChiefEngineer Niederkofler, except when Respondent's attor-ney,Edward C. Kaminski, was present. Kaminski wasRespondent's spokesman on those occasions. Demeter hadonly been hired by Respondent in June 1972 and, althoughhe had previously been manager of another radio stationand part-owner of another before being employed byRespondent, he had never had any experience in dealingwith a union. Kaminski, although an experienced negotia-tor in the labor relations field, had no previous experiencewith radio stations and did not purport to be familiar withworking conditions and labor contracts in that area. Thesefactorsmay help to explain some of the difficultiesencountered by the parties in negotiating their firstcontract.On September 7, 1972, Bichl wrote Respondent, statingthat the Union was ready to start contract negotiations andrequesting Respondent to contact the union office for amutually agreeable negotiating date.Having received no reply from Respondent by Septem-ber 18, Bich] on that date again wrote Respondent aboutitsdesire to negotiate an agreement and stated that Bichlwould be at Respondent's radio station for that purpose at1:30 p.m. on September 26.The Union's September 18 letter was crossed in the mailson the same day by one from Station Manager Demeter,offering to meet at 6 p.m. on October 23.Bichl replied on the following day, September 19,protesting that October 23 was "a long way off" and2Allemployeesin the unitwereconsidered members of the bargainingcommittee.Theyattended the negotiating sessions as their duties permitted.This meant one or more'might come in after the meeting started or leavebefore it was ended. Bich), of course, was the negotiator and spokesman buthe caucused with the employees from time to time.3The draft consisted of approximately 29 pages of proposals, with 2additional pages entitled, "Additional Proposals" appended. In addition,references were made under a number of the topics or items(13(D), 19(A),reiterated that he would be at the radio station onSeptember 26 for the purpose of negotiating unlessRespondent found some other location more suitable.Demeter replied on September 21 that it would beimpossible to meet on September 26 but offered to meet atrant/Motel,The September 28 meeting:Bichl, accompanied by aboutsix employee-members of the bargaining committee,2 metwith StationManager Demeter and his sales manager,Smith, at the Brown Derby on September 28 and presentedRespondent with a draft of a proposed contract and aletter stating that the Union was reserving the right to addto,subtract from, change, alter, or amend the contractproposalsduring the negotiations. Bichl explained toRespondent's representatives that ' the draft contractproposal was a compilation of standard clauses coveringusual practices and procedures in contracts the Union hadnegotiated.3Demeter, after looking at the draft briefly,stated that it would take considerable time to read it. It wasagreed that after Demeter and Respondent's legal counselwere able to study the document they would get in touchwith the Union for contract negotiations. The meetinglasted only about 5 minutes.Subsequent to this meeting, Respondent employed itspresent counsel, Edward C. Kaminski, to assist in thebargaining negotiations and Demeter and Kaminski spentseveral hours discussing the contract proposals.The Union, having heard nothing from Respondentabout a further meeting by October 6, wrote Kaminski onthat date requesting the latter to call the Union about adate for the next bargainingsession.Kaminski replied byletter dated October 11, suggesting a meeting at 4 p.m. onOctober 18 in his firm's conference room.The October 18 meeting:Representing Respondent at thismeetingwereKaminski, as chief spokesman, StationManager Demeter, and Chief Engineer Niederkofler. Bichland approximately seven employee members of thebargaining committee represented the Union. Kaminskiexplained to the union representatives that although he hadconsiderable experience in negotiating contracts in otherfields, he had had no previous experience at negotiating inthe broadcasting field. He commented that he did notunderstand the draft contract and that it appeared to himand his client as more appropriate for a large broadcastingcompany than for a small one like Respondent's. Bich]disagreed with this observation. Kaminski proposed andBichl agreed that the draft be read and discussed on anitem-by-item basis. Proceeding in this manner, only 11items, about one-third of the draft proposal, were read anddiscussed at that meeting. Respondent agreed to therecognition clause and the clause providing that in theevent of a conflict between applicable law and anyprovision of the contract, the law would prevail. Kaminski(C), and (D). 22 and 24) to the AFTRA Code of Fair Practice-local,regional,or national. Copies of these codes were not supplied until lateDecember or early January. They contained 83 additional pages. Item 15(A)purporting to set forth the minimum weekly salaries of staff announcers andnewsmen,and item 17, purporting to set forth the rates and conditionsapplicable to the use of transcriptions made by artists with the station'sfacilities,were left blank. WCUE RADIO, INC.stated that Respondent would later make counterproposalsregarding the Union's arbitration and workweek proposals.He rejected or tabled other provisions. Toward theconclusion of the meeting, Kaminski suggested that theUnion give Respondent a proposal on wage rates, one ofthe items left blank in the Union's draft proposal, and that,after Respondent had a total package before it, it would tryto prepare a counterproposal in order to get a discussiongoing. Bichl pro wised to supply the wage rate proposal bythe end of the week. Kaminski stated that Respondent hadspecific operational procedures and practices which theUnion had shown no awareness of in its proposals and thatRespondent would reflect its procedures and practices inits counterproposal draft.Bichl did not furnish the promised wage proposal untilNovember 1. In his letter to Kaminski, enclosing it, hestated that he would expect to hear from Respondentabout the next meeting time and date. After receiving thewage proposals, Kaminski met with Station ManagerDemeter and discussed counterproposals but did notprepare any at that time for presentation to the UnionOn November 20, Bichl wrote Kaminski expressingregret that the parties had not been able to arrange ameetingthatweek and urging that Respondent make asincere effort to reach an agreement. He stated thatproposals by Respondent expected by the Union early inthe week had not yet arrived and that it was necessary tomeeton that matt er early during the week of November 27.He asked that Kaminski call the Union's office to set up atime, date, and place for such a meeting.Kaminskireplied byletterdated November 22, express-ing doubt as to Bichl's sincerity, reminding him thatRespondent had advised the Union at their lastmeetingthat the Union's draft contract was not suitable for anoperation like that of Respondent. He acknowledged that,in order to expedite negotiations, he had offered to draft acomplete counterproposal along the lines of the proposalsBichl had given Respondent, if Bichl provided Respondentwith a wage demand. He stated further, however:To draft a counterproposal to the monstrosity youproposed to the Company is a considerable undertak-ing.You're apparently not sincerely interested in theparticular situation of WCUE, and I am not interestedin spending my time and WCUE's money in doingyour work. Hence, pursuant to your request we willschedule a meeting with you and tell you what is wrongwith your proposal and you can draft a modifiedproposal to meet WCUE's situation.Kaminski concluded with the statement that he was tied upinmajor litigation until the week of November 11 butwould meet with the Union at any date during that week.Bich] replied by letter dated November 28. disputingKaminski's characterization of theUnion's proposedcontract, defending its provisions as applicable to Respon-dent'soperations,accusing Respondent of an attempt toevade a fair and honest agreement, stating that the Union'sproposed contract was the document against which theparties were working, that the Union was ready and willingto discuss these provisions, and that it was advisable thatanother meeting be arranged. He concluded that, in the183absence of such a meeting,the Union could only reviewRespondent'sconduct as a refusal to bargain.Bichl,however,did not suggest a meeting date,as Kaminski hadproposed.Kaminski replied on December 4, accusing Bichl of noteven wishing to negotiate a meeting date convenient to allconcerned and himself suggesting 9 a.m. on December 13in the conference room of his law offices.The next meetingwas held on that date starting at 2:30 p.m. and ending atabout 5 p.m.During the interim in the December 8 issue of the localnewspaper, there appeared an article which came toRespondent's attention,attributing to Union Representa-tiveBichl a statement to the effect that if a bargainingsession were not set up in the immediate future a strikedeadline would be set within the next week and that someactionwas necessary before Christmas.Although Bichltestified that he did not recall making the statement, he didnot deny doing so, and I am satisfied that he made astatement of that nature to the press.Company officialsalso heard talk among the employees in the plant duringDecember about the possibility of a strike.The December 13 meeting:At thismeeting,Respondentwas represented by Kaminski,StationManager Demeter,and Chief Engineer Niederkofler and the Union by Bichland about eight of the employees.Despite Bichl's protestagainst a continuation of the reading of the Union'sproposed contract, the parties picked up where they hadleftoff at the October 18 meeting,starting with item 12,pertaining to overtime,reading and discussing or com-menting on each item.Item 12 had seven parts andRespondent agreed to one of them which forbids theduplication and pyramiding of overtime work. It alsoagreed to that part of item 13 which defined theclassification of employees referred to artists.Item 15,pertaining to minimum compensation and embodying thewage proposals furnished by the Union on November 1,was labeled by Respondentas an economic issue anddiscussion of that provision was deferred to a later date.Items 16 and 17 relating to rates to be paid for local talentand transcriptions were also labeled by Respondent aseconomic issues and discussion of them was deferred forthatreason.In a number of instances Respondent'srepresentatives asked how a particular union proposalcouldapplyto its operations and Bichl would attempt toexplain its application.At the conclusion of the meeting,the parties had gotten only as far as item 18 in the readingand discussion.Bichl complained that the parties were notmeeting with sufficient frequency and also that he had notyet received any counterproposals from Respondent.Kaminski explained that he had a very busy schedule andsuggested that thereafterRespondent'srepresentativesmeet with the Union without him.Itwas agreed thatanother bargaining session would be held on December 18.TheDecember 18 meetingwas held at 4:30 p.m.Respondent was represented at this meeting by Demeterand Niederkofler and the Union by Bichl and a number ofthe employees. Although Bich] objected to Respondent'scontinuing to read the proposed contract item by item. ashad been done in the last two meetings,he acquiesced inthisprocedure for the December 18 meeting. Items 18 184DECISIONS OF NATIONALLABOR RELATIONS BOARDthrough 27, the last one in the draft contract, as well as thetwo pages of additional proposals, were read. Respondentagreed to item 23, providing for no discrimination againstemployees because of race, creed, sex, age, color, ornationalorigin or because they may have submitted aclaim to arbitration. It also agreed to item 9 of the attachedadditional proposals to the effect that artists would beprovided first class equipment. Respondent's officialslabeled item 19 (pertaining to seniority), item 20 (pertain-ing to vacations and holidays), and item 24 (pertaining topensions and welfare) economic issues and said they werenot yet ready to discuss them. Respondent requested andtheUnion promised to supply Respondent with theAFTRA Codes of Fair Practice mentioned in item 22 andseveral other items of the draft contract which Demeterhad previously requested of the Union.4 Respondentpromised to seek information about and advise the Unionon the costs of death and disabilityinsurancecoveragerequested by the Union in item 2 of the additionalproposals and also promised to supply some counterpropo-sals for their next meeting. Other union proposals wereeither rejected or passed over. It was tentatively agreed thatthe parties would meet again on December 22.Demeter found it necessary to cancel the December 22meeting.On the same day, Bichl wrote Demeter, express-ing regret that the meeting had to be canceled, suggestingthat the next meeting start early in the afternoon to permitthe parties to cover more ground, promising Respondent toprovide it with some alternative proposals, expressing ahope that Respondent would supply the Union with"wordings"Demeter had mentioned in the past andrequesting, in connection with the Union's wage proposals,that Respondent furnish the gross wages of each employeeduring the current year, with an indication of the periodcovered, and the weekly wage rate of each individual.Demeter telephoned Bichl on January 4, 1973, andarranged for a meeting on January 13.The January 13 meetingwas on a Saturday and started at9:30 a.m. Present were Demeter and Niederkofler repre-sentingRespondent and Bichl and about five employeesrepresenting the Union. At the commencement of thismeeting, Demeter told Bichl that he had heard a lot of talkabout a strike and asked Bichl if there would be a strike.Bichl assured him that there would be no more rumors of astrike.He stated, however, that if no agreement orsubstantial movement toward an agreement was made byJanuary 20 the Union would have to take whatever actionitdeemed necessary at that time. During the meeting,Respondent presented its first written counterproposals,one pertaining to the duties of announcers and anotherpertaining to grounds for discharging them and newsmen.These were discussed and Bichl characterized them as4These were mailed by the Union to Respondent sometime prior to thenext meeting on January 13.sThe versions of Bichl and Demeter, the only twowitnessestestifyingabout this meeting,are not entirely consistent.Bichl was the only witnesswho purportedto relate inany detail what took placeat this,as well as theother,meetings. His testimony,based in part on his notes and in part on hisrecollection,has been accepted as substantially accurate where notchallenged.Where challenged, the testimony of each witness has beenweighed in the light of the bargaining developments and probabilities andhow the challenged testimony fits into the evidence regarding the sequenceof events and the total picture. With respect to the January 13 conference."punitive," "onerous," and "ridiculous." Respondent alsopresented a paper listing the names of seven of themembers of the bargaining unit and their gross wages for1972 in purported compliance with the Union's request forwage data, but the paper did not show the weekly wagerate for each of the employees which the Union hadrequested.6 Bichl did not complain that the informationwas inadequate. He apparently obtained what additionalwage information he needed from the employees them-selves.At this meeting, the parties also discussed aprovision regarding a probationary period for employeesand Bichl promised to prepare a proposal on this subject.Finally,Demeter brought up the subject of the AFTRACodes of Fair Practice which the Union had mailed toRespondent subsequent to the December 18 meeting.These codes were incorporated into three booklets andconsisted of a total of 83 pages. They were referred to in sixprovisions of the Union's draft contract proposals and item22 of the draft provided that all the provisions, terms, andconditions of the codes (except as to matters expresslyprovided in the agreement) were to be included and madea part of the agreement. Demeter asked Bichl howimportant to the proposed contract he thought the codeswere.Bichl replied that they were important. Demetercomplained that he could not understand the codes andBichl replied that some of the provisions were notapplicable to Respondent but that the provisions regardingthe codes were in every AFTRA contract and had toremain in the draft. Demeter and Niederkofler thereuponhad a caucus and, upon returning, suggested that if theUnion would negotiate an Akron code Respondent mightconsider that. Bichl replied that he did not have authoritytonegotiate such a code. Demeter then asked Bichl toexplain the meaning of the codes and started reading fromtheir provisions. Bichl thereupon threw up his hands andasked for a caucus with the employees present. Uponreturning from the caucus, Bichl stated that the Unionwould do what it had to do. Demeter asked if he wasreferring to a strike and Bichl replied that he had nothingfurther to talk about and refused to talk further thoughDemeter suggested that they do so. At this time it was latein the morning or early in the afternoon. Bichl suggestedthat they could have another meeting during the next week,but no datewas set.The January 18 meeting:This meeting was arranged by aFederal mediator who was himself in attendance. It beganat 4:30 in the afternoon and ended at about 10 or 10:30p.m. with only a break for supper. Representing Respon-dent were Demeter and Niederkofler and representing theUnion were Bichl and nine employees.? The status of thebargaining was briefly reviewed for the benefit of themediator and he sought to narrow the area of conflict. Heam convinced that the conference began and ended as Demeter described itand that the subject of the AFTRA's national and local Codes of FairPractice was not discussed until toward the end of the meeting.sThe exact number of employees in the unit is not clear from the record.Nine were named as attending the January 18 bargaining conference. Anewspaper article dated December 8, 1972,refers to 12; and the Union'sunfair labor practice charges. filed on January 22 and 30, 1973, refer to II"workers" employed;Bichl testified there were I I in the original strikegroup. Kaminski thought there were 12 or 13 in the unit. I have concludedthat there were approximately I I in the unit.7The account of what took place at this meeting is based upon the WCUE RADIO, INC.185pointed out to Demeter, among other things, that theUnion's proposed termination clause. providing for 60days' notice by either party wishing to modify or terminatetheagreement prior to its termination date was arequirement of the National Labor Relations Act, butDemeter still refused to accept that provision. The no-strike and no-lockout proposal was also discussed andDemeter rejected the idea of no-lockout and promised tofurnish later his own wording for a no-strike provision.Between a third and a half of the time at this meeting wasdevoted to a discussion of the discharge and announcers'duties counterproposals which Respondent had submittedat the previous meeting. These were interrelated proposalssinceRespondent was proposing as grounds for a dis-charge a failure of an announcer to abide by some of theduties imposed upon him under the duties proposal.Respondent's announcers' duties proposal consisted ofparagraphs A through N. The Union's principal objectionswere directed to paragraph K which required all announc-ers to take FCC license refresher examinations once eachyear (a license never theretofore required by Respondentand which the Union claimed would never be needed); toparagraph F requiring that announcers be able to typeaccurately at a speed of 70 words a minute, when no typingrequirement had ever before been imposed upon theemployees; to paragraph B which required announcers tohold and maintain a current valid radio license, which theyhad not theretofore been required to hold; to paragraph Ewhich required announcers to dress in a business-likemanner, including a shirt and tie at all times when on duty,a new requirement which some of the announcers foundparticularly distasteful; to paragraph H which made all theannouncers financially responsible for any damage toequipment and other property inflicted by any one of theannouncers; to paragraph J which required all announcersto take a pronunciation test each quarter though no suchrequirement had ever before been imposed upon theannouncers; to paragraph M. which stated that the newsdirector was not to be in the bargaining unit, though theBoard in the representation case had expressly found himtobe in the unit; and to paragraph N, requiringannouncers to take an examination not only upon beinghired but every 6 months thereafter to show familiaritywithFCC rules and regulations regarding logging, arequirement Respondent had not theretofore been impos-ing upon its announcers. Also discussed were Respondent'scounterproposals on reasons for discharge-among whichwas failure of announcers to adhere to the dutiesrequirements.No progress was made toward resolvingthese or any other provisions of a proposed contract. Themediator proposed that the Union extend its January 20strike deadline for a week, but Bichl stated that proposalwas premature. Another meeting was arranged for thefollowing day, January 19.The January 19 mneeting:This meeting commenced at4:30 in the afternoon and was attended by the Federalmediator, by Demeter and Niederkofler for Respondent,and by Bichl and members of the bargaining unit for theUnion. After some further discussion of the announcers'duties and reasons for discharge clauses to which most ofthe previous meeting was devoted. Respondent submittedcounterproposals to the Union's draft contract proposalsregarding the no-strike and the grievance and arbitrationprovisions. These were studied by the union representativesand discussed, but no agreement was reached on thesecounterproposals. At the urging of the mediator, the Unionagreed to extend its strike deadline for a week, to January27, conditioned on there being further meetings during theinterim.At Bichl's request, the mediator agreed to try tohave Respondent's counsel, Kaminski, present at the nextmeeting and to arrange for the date.The January 26-27 meeting:This meeting, arranged forand attended by the mediator, commenced at 4:30 in theafternoon and lasted until 9 a.m. on January 27. It wasattended by Demeter and Niederkofler for Respondentand by Bichl and, off and on, by all members of thebargaining unit for the Union .8 The parties went over allprovisions of the Union's proposed contract and thecounterproposals previously submitted by Respondent.Item 3 pertaining to "Admission to Premises" was agreedupon after Respondent furnished some alternative lan-guage acceptable to the Union. Regarding item 4 entitled,"No Strikes or Lockouts," Respondent deleted oneparagraph from a proposal it had made about strikes andthepartiesappeared to be making progress towardresolving the differences on this topic. Respondent submit-ted a counterproposal regardingitem7,"Arbitration,"which included a provision for a formal grievanceprocedure, but the Union did not accept it. Respondentalso submitted a counterproposal on item 9, "Scope ofAgreement," but this was not entirely acceptable to theUnion. The Union abandoned parts of its proposals underitem 10, "Workweek," but no agreement was reached onthe total item. The Union dropped item11, "RestBetweenShifts," as well as item 12, "Overtime," of its draft contract.Regarding item 13, "Classification of Artists." after theUnion dropped its demand for paragraph D and Respon-dent agreed to paragraph E, the parties appeared to be insubstantial agreement on this item. Regarding Respon-dent's controversial "announcers' duties" counterproposals(item 14 of the Union's draft contract) Respondent'sexplained at length its reasons for making these proposals,appeared willing to make some changes, and asked theUnion to furnish an alternative to its counterproposal, butno agreement was reached.In connection with item 15, "Minimum Compensation,"Respondent offered its first wage proposal, but the Union,branding it as inadequate and no improvement on currentwage rates, rejected it and furnished counterproposals ofits own. Respondent then went over the Union's proposalsand increased the amount of its original proposal in somerespects, but no agreement was reached. Demeter assuredBichl that his proposals were minimum rates, that none ofdetailed and convincing testimony of BichlDemeter'% account is verynegotiations. Kaminski refused to do so Bichl. in testifying that Kaminskisketchy and I believe that he was confused as to the dates upon whichwas present, was, I believe, erroneously under the impression that KaminskiRespondent's discharge proposals were presented and the date upon whichwas present because Demeter. during the bargaining session, caucused bythey and the announcers' duties provisions were discussed at lengthphone with him at his home14Although the mediator had urged Kaminski to become involved in the 186DECISIONS OF NATIONALLABOR RELATIONS BOARDthe current employees would be adversely affected, andthat two in the unit would receive increases in pay.The Union dropped from its draft contract proposalsitems 16, "Local Talent Fees," item 17, "Transcriptions,"and item 22, "Freelance and National Codes," all of whichhad been strongly opposed by Respondent. There wassubstantialmovement on item 18, "Additional Employ-ment Provisions," after the Union agreed to companypolicy regarding sick leave, agreed to the provision onexclusivity with an addition proposed by Respondent, andafterRespondent agreed to furnish a counterproposalregarding travel time and expense. Respondent withdrewitscontroversial "Reasons for Discharge" proposal andread to the Union a more simplified alternative, entitled,"Discharge and Discipline," which was accepted by theUnion at a subsequent meeting. Item 25, "AFTRA-WCUEAgreement," was accepted by Respondent after the Unionagreed to delete any mention of successors and assigns.Respondent also agreed to accept item 26, the "termina-tion" clause, if reference to a 60-day notice was deleted,though the Union pointed out that the notice provision wasin accordance with a requirement of Section 8(d) of theAct. Some agreement was also made with respect to theadditionalprovisions appended to the Union's draftcontract, with Respondent furnishing alternative languagefor the "Safety" clause and the Union dropping most of theother demands.About 9 or 9:30 a.m. on January 27, Demeter informedthe mediator that he had a 10 a.m. appointment and askedthe mediator to inform the union representatives that if hethought of any further proposals to make by II a.m., hewould telephone the mediator to that affect and resume thenegotiations. The Union had already announced a 12 noonstrikedeadline and, when the mediator learned fromDemeter at about 11:30 a.m. that he then had no furtherproposals to make, the Union decided to and did strike thestation at noon.2.Discharge and cancellation of discharge ofnonunit personnel refusing to work during thestrikeThe complaint alleges, and Respondent's answer denies,that on or about January 28, 1973, Respondent, through itsprogram director, Robert Knight, discharged employeesTremontteWatts,Terry Patrick,Deborah Ball, andKathleenKearns because they had, or Respondentbelieved they had, assisted and supported the Union andthat Respondent failed and refused to offer them reinstate-ment until on or about January 31. These employees,though not members of the bargaininguniton strike, didnot cross the picket line or work during the strike.Only one of the four employees, Tremontte Watts,testified.According to his credited account, ProgramDirector Robert Knight telephoned Watts about noon onJanuary 28 and inquired whether Watts was coming towork. He told Watts that Terry Patrick had been fired fornot showing up and that Watts would be fired too if he didnot report for work. Watts did not make up his mindimmediately but later in the day informed Knight that hewould honor the picket line. Knight told him he was fired.On January 31, apparently after Respondent's counsel,Kaminski, informed Respondent that it had committederror in firing employees for refusing to work during thestrike,Respondent's vice president engineer, Niederkofler,telephoned Watts and informed him that he was not firedand that he should disregard what Knight had said to him.He invited Watts to return to work. Watts later that daydiscussed with Patrick whether they should return to workand both decided not to return while the strike was inprogress.Watts subsequently received a letter fromRespondent offering him reinstatement.Except for what counsel said in their opening statementsat the commencement of the hearing, there is nothing inthe record to indicate what happened to Ball and Kearns.According to Kaminski, Kearns had just been hired andhad not yet reported for work at the time the strikecommenced. Ball, at the time the strike commenced, wason maternity leave and subsequentlyresigned.These twowomen, according to Kaminski, were not told on January28 that they were discharged, but "The word was out thatanybody that didn't come to work was discharged."Consequently, the Company did communicate to all fourof them that when and if they were going to cross thepicketline, theirjobs would be there. "There could bedanger of their jobs being replaced."With respect to the two men, Watts and Patrick, therewas, as Kaminski conceded, "a tactical error." Theseemployees, though not in the bargaining unit, were clearlyengaged in a protected concerted activity when theyrefused to cross the picket line set up by their fellowemployees. Respondent could not lawfully discharge themfor engaging in this action, as it concedes. The nonunitemployees in effect joined the strike and were entitled tothe same protection as the strikers. In view of the promptremedial action taken by Respondent when advised of itserror, and the fact that no loss of work or wages can beattributable toRespondent'sinitialaction-since thenonunit employees clearly would not have been workingforRespondent anyway-I do not believe it wouldeffectuate the policies of the Act to base any unfair laborpractice finding on the quickly revoked precipitate actiontaken by Program Director Knight.3.Bargaining during course of strikeRespondent operated during the strike with five strikerreplacements and nonunit personnel. With the assistanceof the Federal mediator, another bargaining meeting wasarranged for February 27.The February 27 meeting:This meeting started at 1:30p.m. and, with a luncheon break intervening, ended at 5p.m.Respondent's attorney, Kaminski, was back in thenegotiations for the first time since December 13. Bichlcontinued to represent the Union. The Federal mediatorwas also in attendance. The parties reviewed the status ofthebargaininginanattempt to clarify the areas ofagreement and disagreement and, in the process of doingso, narrowed the areas of disagreement, with the Unionaccepting some of Respondent's proposals or counterpro-posals, such as on minimum terms, grievance and arbitra-tion,and scope of agreement. Respondent agreed tofurnish alternative wording for the Union's proposals onseniority and vacations. Respondent also offered proposals WCUE RADIO, INC.187on probation and on management rights, but there was noagreementon these proposals. It was agreed that theparties would meet again on March 5.The March 5 meeting:Thismeetingwas also attended bytheFederal mediator, by Kaminski, and by the otherregular representatives of the parties. Again the partiesreviewed some of the areas in which they were indisagreement.Kaminski suggested that in view of the factthat Respondent's wage and announcers' duties proposalshad been specifically mentionedin unfairlabor practicecharges filed by the Union it might be well to discuss thoseprovisions in particular. Bich] responded that it was notjust those provisions but Respondent's general course ofbargaining that had caused the strike.Wages werediscussedand Respondentagainexplained that its propos-alswere only for the minimum to be paid and thatRespondent was actually paying above the minimum.Although the Union accepted Respondent's proposals onseniority and Respondent's current holiday and vacationpolicy,no substantialprogress was made at thismeeting.At its conclusion the Federal mediator expressed the viewthat the meetings "were getting nowhere" and stated thathe might remove himself from further participation.The April 18 meeting-About the second week in April,Kaminski telephoned the Federal mediator that Respon-dent was willing to withdraw its controversial announcers'dutiesproposals and asked the mediator to arrangeanother meeting with the Union. The meeting was held onApril 18,commencingabout 10 a in. For the first time, theUnion's counsel, Ted Smoot, was present to assist Bichland the employee members of the bargaining committee.Kaminski, Demeter, and Niederkofler were present forRespondent. The Federal mediatorwas alsoin attendance.By this time the Union had pared its original 31-pageproposed draft contract down to a revised 10-pagedocumentand had eliminated the additional 83 pages ofprovisions contained in the AFTRA Codes. All unresolvedissueswere discussed at the meeting. It was agreed by allparties at the hearing that substantial progress was madetoward reaching an agreement. Among other things,Respondent withdrew its duties proposal, but no substituteproposal was agreed upon. The Union accepted Respon-dent's wage proposals as they had been amended at theJanuary 26 meeting. It also accepted Respondent'sproposal that the scope of agreement be limited toemployees at Respondent's present location after Kamin-skipointed out that the Board could always decidewhether, should Respondent remove its FM functions toanother location, the FM employees would legally contin-ue to be a pait of the appropriate bargaining unit.TheMay 2 meeting:Thismeeting was attended byKaminski, by the Federal mediator, and by the usualrepresentatives of theUnion and Respondent. Bichl'srecollection was that Smoot was also in attendance, butKaminski testified that he was absent because of avacation. I find it unnecessary to resolve this conflict.Again the parties made progress in the negotiations. Stilloutstanding at the conclusion of this meeting were theissues ofunion security. a provision defining the duties ofannouncers and newsmen, grounds for termination ofemployment, and the termination of the agreement. TheUnion had requested earlier and had still not receivedinformation from Respondent regarding insurance cover-age for employees doing ground traffic reports. Accordingto Union Representative Bichl, the parties were very closeto an agreement at that meeting. They scheduled anothermeetingforMay 9, but thismeetinghad to be postponedbecause of a Federal court proceeding in which Kaminskihad to appear on May 9.The hearing before me commenced on May 15 but, dueto an enlargement of the issues alleged in the complaint,was continued to May 29. During the interim, the partieshad a bargaining session on May 16.TheMay 16 meeting:Thismeetingwas attended bycounsel for Respondent and for the Union as well as by theregular negotiators. The meeting began and ended with adiscussion about the reinstatement of the strikers. Both theUnion and Respondent presented revised proposals defin-ing announcers' duties but did not agree on the wording ofa provision acceptable to both sides. In lieu of its originalunion-shop proposal, the Union suggested an agency shop,but Respondent stated that it was unwilling to agree to anyform of union security. It stated, however, that it might bewilling to agree to a checkoff of union dues: No agreementon the language for such a provision was reached. Also theparties had not agreed upon the duration of any agreementreached. 1 have no doubt that the parties at this meetingwould probably have reached final agreement on the termsof a contract but for the fact that no agreement could bereached on the side issue of whether all the strikers wouldhe reinstated. Respondent had hired five new employeesand, for reasons not pertinent to the issues in this case, wasunwilling to reinstate all of the strikers.Analysis and ConclusionsIt is the General Counsel's contention that Respondent,in violation of its statutory bargaining obligations, engagedin a course of surface bargaining, with no sincere interestin reaching an agreement with the Union. In support ofthis conclusion, the General Counsel argues that Respon-dent unreasonably delayed and procrastinated in thescheduling of negotiating meetings; that it waited for anunreasonably long time to submit any written counterpro-posals and that those which it finally submitted, particular-lythe announcers' duties proposal, the reasons fordischarge proposal, and the wage proposal, were so harshand unreasonable on their face as to evince an intention byRespondent not to reach any agreement: that Respondentfailed to furnish the Union with information requestedregarding hospital costs and wages: that Respondent tookan uncompromising position in regard to the Union'sunion-securityrequests,and that Respondent madestatements to various members of the bargaining commit-teeevincing its intention not to reach an agreement.If the issue of good faith or bad faith in bargaining mustbe judged on the basis of Respondent's conduct on one ormore specific occasions or over brief periods of time, Ihave no doubt that the General Counsel has made out acase. There were undoubtedly periods, particularly prior toDecember 13, when it appears that Respondent was notwilling to meet in bargainingsessionswith reasonablefrequency and its long delays in scheduling requested 188DECISIONSOF NATIONALLABOR RELATIONS BOARDmeetings undoubtedly led to unrest by the employees andtalk by them of strike action to force bargaining. WhenRespondent's conduct as a whole and the Union's ownactions are considered, however, one gets a differentimpression than when viewing isolated aspects of Respon-dent's negotiating deficiencies. The Union was not entirelywithout blame for the slow progress made. Although theUnion had won the election on August 2, it was more thana month later, on September 7, before it made a request forbargaining and even then it did not suggest a specific datefor a meeting. Moreover, at the first meeting on September28, the Union was not yet ready for real bargaining, for itwas not until then that it presented any proposals forconsideration and the lengthy and incomplete document itthen presented could hardly have been read and discussedat that meeting. The meeting lasted only 5 minutes and theUnion obviously did not intend for it to be more than aget-acquainted meeting.Nevertheless, despite the slow start, attributable in partto the Union, there would appear to be no justifiablereason for the delay by Respondent of almost 2 monthsafter the October 18 bargaining session in meeting againwith the Union. An employer is not relieved of hisresponsibilitytomeetwith reasonable frequency inbargaining by the fact that his counsel is too busy to meet.Itisan employer's obligation, if he employs outsideassistance in the bargaining, to choose someone who hasthe time to perform this task. Kaminski himself, I believe,recognized this fact when on December 13 he announcedhis intention to withdraw from further negotiations. IfRespondent had continued to drag its feet in agreeing tobargaining schedules, a finding of bad-faith bargainingmight well be warranted because of that factor. FollowingKaminski's withdrawal, however, and the Union's strikethreat, there was a decided change in pace. In addition totwo meetings in December, there were four in Januarypreceding the strike. During the approximately 5-monthperiod after the strike commenced, there were only fivemeetings held, the longest lapsed time being betweenMarch 5, when an impasse appeared to have been reached,and April 18, when Respondent attempted to break theimpasse by offering to withdraw its announcers' dutiescounterproposal. I am not persuaded from the record thatresponsibilityfor the poststrike paucity of meetingsconstitutes evidence of bad-faith bargaining.Let us turn now to the General Counsel's contention thatRespondent manifested bad faith in bargaining by waitingan unreasonably long time for the submission of counter-proposals and by making those it did submit so harsh andunreasonable on their face that no self-respecting unioncould accept them. In view of the fact that the statutorybargaining obligations of a party do not require him tomake a concession, it is questionable whether Respondentwas legally required to make any counterproposals at all. Itdid promise some counterproposals, however, and, if itsdelay in supplying what it promised may have misled orfrustrated the Union in its efforts to reach an agreement, itmight be argued that Respondent was not fulfilling itsobligations to make a sincere effort to reach an accord. Itdoes not seem unreasonable to me that Respondent waiteduntil all provisions of the Union's draft proposal were readand discussed at least preliminarily before submittingcounterproposals. It is noted that the Union, althoughmildly protesting the procedure of reading the contractterms at each meeting, did acquiesce in this procedure.Nor do I regard Respondent's counterproposals onwages, announcers' duties, and reasons for discharge as inthemselves evidence of an attempt to frustrate bargaining.Even a person unsophisticated in bargaining usually knowsthat the first proposal on an important or controversialtopic in bargaining is rarely the final offer. Respondent'scounterproposal on wages offered at the January 26meeting was modified slightly during the meeting to makeitmore palatable to the Union and this offer was finallyaccepted by the Union on April 18. I agree with theGeneral Counsel that some of the provisions of Respon-dent's announcers' duties counterproposal were extremelyonerous or harsh and they no doubt irritated the employeesandmade progress in other areas more difficult. IfRespondent had remained adamant as to all provisions ofthis counterproposal, I would be convinced that Respon-dent was not acting in a good-faith effort to reach anagreement.However,Respondent at the January 26meeting explained its reasons for making the proposals,appeared willing to make some changes, and asked theUnion for an alternative to what Respondent hadsubmitted. Moreover, at the April 18 meeting, Respondentwithdrew this controversial counterproposal altogether. Atthe January 26 meeting, just prior to the strike, Respondentalso amended its controversial "reasons for discharge"counterproposal and the counterproposal as thus amendedwas subsequently accepted by the Union. The fact thatRespondent was bargaining under threat of a strike doesnot, in my view, require it to alter the manner it wouldnormally follow in bargaining.With respect to the General Counsel's contention thatRespondent never furnished the Union with informationrequested regarding hospital costs and wages, I haveconcluded that these were not substantial problems in thebargaining process. The Union ascertained wage informa-tion not furnished by Respondent from the employeesthemselves and actually agreed to Respondent's wageproposals. It did not insist, during the bargaining confer-ences, on more adequate wage information. The evidenceregarding requests for information pertaining to thehospital costs was not fully developed and I am satisfiedthat this subject was not a stumbling block in the failure ofthe parties to reach an agreement. It was not mentioned byany of the witnesses as an outstanding bargaining subjectby the date of the last bargaining session. That requestappears to have been lost in the shuffle of more importantsubjects on the bargaining agenda.Ifind no merit in the General Counsel's contention thatRespondent failed to bargain in good faith by taking anuncompromising position with respect to the subject ofunion security. In rejecting the Union's request for a unionshop or an agency shop, Respondent explained that it wasopposed to union-security provisions as a matter ofprinciple and that it believed a union-security provisionwould hamper its ability to recruit new talent. Respondentdid suggest, however, that it might be willing to grant acheckoff of union dues. In view of the fact that Respon- WCUERADIO,INC.189dent is not legally required to make a concession, there isno basis for inferring bad faith from its position in regardto union security.H. K Porter Company v. N.L.R.B.,397U.S. 99 (1970).Finally, the General Counsel contends that Respondentevinced its bad faith in bargaining by making statements inDecember on two occasions to individual members of thebargaining committee indicating Respondent's intentionnot to reach an agreement.On one of the occasions, whenthere was talk of a strike in the plant,StationManagerDemeter told employee Neil Gabay that Respondentconsidered him a manager and asked if Gabay intended toparticipate in a strike if one was called. In addition-ac-cording toGabay but denied by Demeter-Demeterpredicted that the strike would he a long one and thatGabay was not going to be in a union. The other occasiontowhich the General Counsel refers involved employeeDonald Miller who sought out Demeter in December toascertainmanagement'sside of the union issue beforedeciding whether he would join in the strike which mightoccur. During the course of the conversation, according toMiller,Demeter stated that there would never be a unionshop at the plant, that if a strike occurred it could last 7 or8 years without a settlement, and that he, Demeter, did notcare"if theguys stayedout there until their asses froze."Demeter testified that Miller came to him about whetherhe should be a part of the Union and that Demeter advisedhim that Miller would have to make up his own mind.Demeter denied making the statements attributed to himabout a union shop and a strike. I shall not resolve theconflicts in the testimony of Gabay. Miller, and Demeterfor the statements attributed to Demeter are not alleged tobe violations of Section 8(a)(1) and I do not regardGabay's and Miller's versions as evidence of bad-faithbargaining on the part of Respondent.Demeter's state-ments, including his predictions about the length of theproposed strike, were,Ibelieve,merely expressions of hisviews and opinions, privileged under Section 8(c) of theAct.In summary, a consideration of Respondent's actionsduring the entire course of the bargaining negotiations andin the light of the Union'sdemands and conduct,convinces me that,although Respondent was engaging inhard bargaining and was determined not to make conces-sionsmerely because of the Union's strike threat, itsconduct did not amount to bad-faith bargaining.It followsthat the strike called by the Union on January 27, 1973,was an economic rather than an unfair labor practice strikeand that the rights of the strikers must be adjudgedaccordingly.N.LR.B. v. Fleetwood Trailer Co., Inc.,389U.S. 375 (1967);The Laidlaw Corporation,171 NLRB 1366,enfd., 414 F.2d 99 (C.A. 7. 1969), cert. denied 397 U.S. 920(1970).CONCLUSIONS OF LAWRespondent has not engaged in unfair labor practices inviolation of Section 8(a)(1), (3), and (5) of the Act, asalleged in the complaint.RECOMMENDED ORDERThe complaint should be, and it herebyis,dismissed.